

[logo.jpg]
Adeona Pharmaceuticals, Inc.
3985 Research Park Drive, Suite 200
Ann Arbor, MI 48108
Tel:  734.332.7800
Fax:  734.332.7878



April 6, 2011


Chardan Capital Markets, LLC
17 State Street
Suite 1600
New York, NY 10004


Re:  Registered Direct Financing


Ladies and Gentlemen:


This letter agreement (this “Agreement”) confirms our understanding and the
terms and conditions under which Chardan Capital Markets, LLC (“Chardan”) shall
introduce Adeona Pharmaceuticals, Inc., (the “Company”) to one or more investors
(each an “Investor” and together the “Investors”).  This Agreement relates
exclusively to the proposed offering of up to 1,688,782 shares of common stock
securities of the Company (the “Securities”) pursuant to one or more
subscription or purchase agreements to the extent entered into by the Company on
or before the two week anniversary hereof (the “Offering”). The terms of such
Offering and the Securities shall be mutually agreed upon by the Company and the
Investors.
 
The term of this engagement shall begin on the date hereof and shall continue
for two (2) weeks or until earlier terminated by the final closing of the
Offering.
 
As exclusive consideration of the services rendered by Chardan under this
Agreement, the Company agrees to pay Chardan, upon the successful completion of
the initial closing of the Offering (the “Initial Closing”) and out of the
closing escrow (or other means acceptable to Chardan and Company) the following
fees and other compensation:


(A)
a cash fee equal to 6.0% of the gross proceeds raised in the Offering, payable
immediately upon such closing. All such fees will be contingent upon the
successful completion and closing of the Offering.



(B)
Chardan will be responsible for its own expenses, except for the reimbursement
of $5,000 for legal fees.



Except as contemplated by the terms hereof, or as required by applicable law or
pursuant to an order entered or subpoena issued by a court of competent
jurisdiction, Chardan shall keep confidential all material non-public
information provided to it by the Company, and shall not disclose such
information to any third party, other than such of its employees and advisors as
Chardan determines to have a need to know.  Chardan shall use its reasonable
best efforts to ensure that its employees and advisors adhere to these
confidentiality provisions as if such persons were original parties hereto.


This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to conflicts of law principles. Any
dispute arising out of this Agreement shall be adjudicated in the courts of the
State of New York or in the federal courts sitting in the Southern District of
New York, and each of the parties hereto agrees that service of process upon it
by registered or certified mail at its address set forth herein shall be deemed
adequate and lawful.
 
 
 

--------------------------------------------------------------------------------

 
 
Chardan shall be a third party beneficiary to the Common Stock Purchase
Agreement, dated April 6, 2011, by and among the Company and the Investors with
respect to the opinion delivered in Section 3 and Section 7(ii) and may rely on
such provisions as if Chardan were a party thereto. Except as otherwise set
forth in this Agreement, this Agreement constitutes the entire understanding and
agreement between the parties hereto with respect to its subject matter and
there are no agreements or understandings with respect to the subject matter
hereof which are not contained in this Agreement. This Agreement may be modified
only in writing signed by the party to be charged hereunder.


 If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this letter.



 
Very truly yours,
     
Adeona Pharmaceuticals, Inc.
     
By:
 
  
   
Name:  James S. Kuo, M.D., M.B.A.
 
  
Title:   Chairman and CEO
       
Chardan Capital Markets, LLC
       
By:
 
  
   
Name:
   
Title:



www.adeonapharma.com
 
 
 

--------------------------------------------------------------------------------

 
 